UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4978


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS DARRELL HAYNES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00079-RBH-4)


Submitted:   June 4, 2012                 Decided:   June 12, 2012


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William W. Watkins, Sr., WILLIAM W. WATKINS, P.A., Columbia,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Darrell Haynes pleaded guilty, pursuant to a

written plea agreement, to two counts of use and carry of a

firearm during and in relation to, and in furtherance of, a

crime of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A), 2

(2006).        Haynes     was     sentenced         to    consecutive           terms     of

imprisonment     of      eighty-four         and    300        months      followed       by

concurrent five-year terms of supervised release.                               On appeal,

Haynes’ counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), in which he states that he can find no

meritorious issues for appeal.                Counsel requests our review of

the district court’s compliance with Fed. R. Crim. P. 11 and the

reasonableness    of     Haynes’    sentence.            Haynes      filed      a   pro   se

supplemental     brief    in    which    he    contends         that      his    sentences

constitute multiple punishments for the same offense.

            Our review of the plea hearing transcript uncovers no

violation   of   Fed.    R.     Crim.   P.    11.        Nor    do   we    find     Haynes’

sentences to be unreasonable.                The imposition of a sentence at

no greater than the statutorily-mandated minimum term is per se

reasonable.      United States v. Farrior, 535 F.3d 210, 224 (4th

Cir. 2008).      Haynes’ sentences were both within-Guidelines and

the minimum sentences permitted by statute.                            The consecutive

nature of Haynes’ custodial sentences was likewise mandated by

statute.    18 U.S.C. § 924(c)(1)(D)(ii) (2006).                        Haynes’ pro se

                                         2
double jeopardy argument also fails.                       Although he was convicted

twice under the same statute of conviction, he has not been

punished twice for the same offense.                    His convictions arose from

distinct offenses — the brandishing of firearms during robberies

of different gas stations on different days.                          Thus, we find no

error.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Haynes, in writing, of the right to

petition   the    Supreme      Court   of       the    United       States      for   further

review.     If    Haynes      requests      that       a    petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for       leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Haynes.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented      in   the     materials

before    the    court   and    argument        would       not   aid     the    decisional

process.

                                                                                      AFFIRMED




                                            3